DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 26-30 and 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 4-5 the claim recites “a plurality of first reactant gas distribution outlets extending in a lengthwise direction…” The limitation is unclear as to whether “extending in a lengthwise direction” refers to the plurality of first reactant gas distribution outlets or to the first reactant gas distribution outlets themselves (i.e. if the group of outlets extends lengthwise or if the individual outlets extend lengthwise). For purpose of examination on the merits and consistent with the later use of lengthwise direction (line 22-23 of the claim), the limitation is being interpreted as inclusive of the plurality of first reactant gas distribution outlets extend in a lengthwise direction. Applicant is kindly requested to consider whether the claim would be clearer if the channels are defined as extending in a lengthwise direction and then the outlets are defined as extending along the channels.
Regarding claim 1, the claim recites in line 5-6 “extending in a lengthwise direction along which at least a portion of a corresponding first reactant gas distribution channel to deliver a first reactant gas….” This limitation is unclear because it is grammatically incorrect. Applicant added “which” in the amendment filed 09/08/2022. It is unclear if applicant intended to make additional changes to the claim language of this portion or if the “which” was erroneously added. Consistent with the instant specification and for purpose of examination on the merits, the claim will be interpreted as inclusive of “extending in a lengthwise direction along 
Regarding claim 1, in lines 16-18 the claim recites “a plurality of second reactant gas distribution outlets extending along at least a portion of a corresponding second reactant gas distribution channel…” The limitation is unclear as to whether “extending in along at least a portion of a corresponding second reactant gas distribution channel” refers to the plurality of second reactant gas distribution outlets or to the second reactant gas distribution outlets themselves (i.e. if the group of outlets extends lengthwise or if the individual outlets extend lengthwise). For purpose of examination on the merits and consistent with the instant specification and drawings (e.g. Fig 4), the claim is interpreted as inclusive of the second reactant gas distribution outlets extend along at least a portion of a corresponding second reactant gas distribution channel.
Regarding claim 26, in lines 9-10 the claim recites “a plurality of first reactant gas distribution outlets extending in a lengthwise direction…” The limitation is unclear as to whether “extending in a lengthwise direction” refers to the plurality of first reactant gas distribution outlets or to the first reactant gas distribution outlets themselves (i.e. if the group of outlets extends lengthwise or if the individual outlets extend lengthwise). For purpose of examination on the merits and consistent with the later use of lengthwise direction (line 29-30 of the claim), the limitation is being interpreted as inclusive of the plurality of first reactant gas distribution outlets extend in a lengthwise direction. Applicant is kindly requested to consider whether the claim would be clearer if the channels are defined as extending in a lengthwise direction and then the outlets are defined as extending along the channels.
Regarding claim 26, the claim recites in line 10-12 “extending in a lengthwise direction along which at least a portion of a corresponding first reactant gas distribution channel to deliver a first reactant gas….” This limitation is unclear because it is grammatically incorrect. Applicant added “which” in the amendment filed 09/08/2022. It is unclear if applicant intended to make additional changes to the claim language of this portion or if the “which” was erroneously added. Consistent with the instant specification and for purpose of examination on the merits, the claim will be interpreted as inclusive of “extending in a lengthwise direction along first reactant gas distribution channel to deliver a first reactant gas….” Applicant is kindly requested to amend the claim for clarity.
Regarding claim 26, in lines 21-23 the claim recites “a plurality of second reactant gas distribution outlets extending along at least a portion of a corresponding second reactant gas distribution channel…” The limitation is unclear as to whether “extending in along at least a portion of a corresponding second reactant gas distribution channel” refers to the plurality of second reactant gas distribution outlets or to the second reactant gas distribution outlets themselves (i.e. if the group of outlets extends lengthwise or if the individual outlets extend lengthwise). For purpose of examination on the merits and consistent with the instant specification and drawings (e.g. Fig 4), the claim is interpreted as inclusive of the second reactant gas distribution outlets extend along at least a portion of a corresponding second reactant gas distribution channel.
The remaining claims are included for their dependency from a claim discussed above.
Applicant is encouraged to contact Examiner to discuss ways to clarify the claim language to address the above issues.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 7-13, 26-30 and 32-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinriki (prev. presented US 6800139) in view of Jiang (prev. presented US 2015/0368799), Wiltse (prev. presented US 2017/0167024), and US Patent Application Publication 2014/0284404 of Kuah et al., hereinafter Kuah and US Patent Application Publication 2016/0010210 of Yanai, hereinafter Yanai.
Regarding claim 1, Shinriki teaches a gas injector block for supplying one or more reactant gases into a chemical vapor deposition reactor (Fig 1) comprising: a plurality of first reactant gas distribution channels (58A-B Fig 3) between one or more first reactant gas inlets (72, 76 Fig 3) and a plurality of first reactant gas distribution outlets (54A-B Fig 3) extending along a portion of the corresponding first reactant gas distribution channel (see 54A-B Fig 2 and 3) to deliver a first reactant gas into the reactor (Fig 1); and a plurality of second reactant gas distribution channels (56A-B Fig 3) configured as annular channels (col 6, ln 65 to col 7, ln 8) between one or more second reactant gas inlets (60, 64 Fig 3) and a plurality of second reactant gas distribution outlets (52A-B) extending along a portion of the corresponding second reactant gas distribution channel (see 52A-B Fig 2 and 3) to deliver a second reactant gas into the reactor (Fig 1), wherein the plurality of second reactant gas distribution outlets are partitioned into at least a second reactant gas first zone (52A Fig 3) and a second reactant gas second zone (52B Fig 3), the second reactant gas second zone at least partially surrounding the second reactant gas first zone (Fig 3 and Fig 2). Shinriki further demonstrates the first reactant gas distribution outlets (54A-B Fig 2) are equally spaced (Fig 2). Shinriki fails to teach the first reactant gas distribution channels are configured as linear channels and fails to teach the arrangement of the first reactant gas distribution outlets in a cross-sectional view that is perpendicular to the direction along which the first gas distribution channels extend is asymmetrical about a central vertical axis of the injector block. Regarding the first reactant gas distribution channels are configured as linear channels, Shinriki teaches circular and annular channels (col 7, ln 9-15) but demonstrates that the outlets (54A-B Fig 2) are arranged in a pattern that includes lines of the openings (Fig 2). In the same field of endeavor of deposition apparatuses (abstract), Jiang teaches that a plurality of openings of different sizes arranged in lines (Fig 5) can be supplied by linear channels [0091] (Fig 5). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shinriki to include a change of shape of the first reactant channels (58A-B Fig 3) to be linear channels because Jiang demonstrates this as a functional alternative for the distribution of the gas to multiple openings. Note that in this combination because the outlets are circular, they  and the plurality of outlets extend lengthwise along at least a portion of the first reactant gas distribution channels. Regarding the asymmetry of the openings, in the same field of endeavor of a deposition apparatus (abstract), Wiltse teaches that an asymmetric arrangement of the holes relative to a central vertical axis achieves uniform deposition [0003] and [0052]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shinriki to include an asymmetric arrangement of the holes to improve the uniformity of the deposition as taught by Wiltse. This asymmetric arrangement of the holes of the combination results in an arrangement of the first reactant gas distribution outlets in a cross-sectional view that is perpendicular to the direction along which the first gas distribution channels extend is asymmetrical about a central vertical axis of the injector block. Shinriki and the combination as applied fails to teach the first reactant gas flow path as claimed. In the same field of endeavor of gas supply to a deposition apparatus (abstract), Kuah teaches that between the inlets (302 and 304 Fig 2), there is a flow path (306 Fig 2-7) in  proximity to a perimeter of the injector block (Fig 2-7) and configured to supply gas to the gas distribution outlets [0037-0038] (Fig 2-4). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shinriki to include the flow path because Kuah teaches it increases flow uniformity [0037-0038]. Regarding the combination of Shinriki in view of Jiang to include linear channels rather than annular and circular zones for the gas distribution channels, Kuah also demonstrates the annular supply flow path is able to be used to supply gas to channels (Fig 7, see 406 and channels 416). Kuah fails to explicitly teach the annular space is divided into two arcuate channels. Initially it is noted that this division may represent a choice of two segments of the channel of Kuah and the zones may be defined by the choice of the two segments. Additionally, in the same field of endeavor of gas supply to a processing apparatus (abstract), Yanai taches the annular gas flow path (302a-b Fig 3) with two inlets (303a,b) which is structurally analogous to the flow path of Kuah, is physically divided into two arcuate sections by dividers (301a, 301b Fig 3) to allow for equalizing the pressure and uniformity within the zones [0039-0040]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shinriki and Shinriki in view of Jiang, Wiltse and Kuah to include an arcuately divided flow path for the two zones because Yanai teaches this allows for equalized pressure and flow conductance [0039-0040].
Regarding claim 2, the one or more second reactant gas inlets includes a second reactant gas inlet for the second reactant gas second zone that is configured to supply the second reactant gas at a concentration different from that of the second reactant gas supplied to the second reactant gas first zone (Fig 3, note the inclusion of valves 67A-D and nitrogen supply, note the claim does not require delivery at the same time).
Regarding claim 3, one or more second reactant gas inlets includes a second reactant gas inlet for the second reactant gas second zone that is configured to supply the second reactant gas at a concentration substantially equal to that of the second reactant gas supplied to the second reactant gas first zone (Fig 3 note valves 67A-D and the source lines 70A-C and 82 are split).
Regarding claim 4, the second reactant gas second zone encircles the second reactant gas first zone (52B surrounds 52A, Fig 2-3).
Regarding claim 5, the second reactant gas distribution outlets of the second reactant gas first zone are alternately interspersed with the first reactant gas distribution outlets (Fig 3, note 52A-B and 54A-B are interspersed).
Regarding claim 7, the combination as applied to claim 1 and in particular Yanai as applied in the combination teaches two dividers separating the gas flow path into the first and second arcuate channels (Fig 3 of Yanai see 301a-b and [0040]).
Regarding claim 8, the first reactant gas first zone has a larger number of first reactant gas distribution outlets than the first reactant gas second zone (see Fig 3, 54B has more outlets than 54A also note that in the combination this includes an adjustment of the size of the arcuate feed zones which represents a mere optimization of the zone sizes and rearrangement of the positions of the plates 301a-b of Yanai).
Regarding claim 9 and 10, flow rates of the first reactant gas first zone and the first reactant gas second zone are substantially equal in the combination (Fig 3 of Shinriki and Kuah and Yanai as cited above). Regarding the flow rates being different, note this is directed to the intended operation and the apparatus is capable of operating with the claimed relative rates, also note the valves allow for rate control and the combination includes a physical divider and separate flow to each of the zones.
Regarding claim 11, the first reactant gas first zone and the first reactant gas second zone include separate first reactant gas inlets (see inlets 72 and 76 Fig 3 of Shinriki and 303a-b of Yanai).
Regarding claim 12, the first reactant gas inlet for the first reactant gas second zone is configured to supply the first reactant gas at a concentration different from that of first reactant gas supplied to the first reactant gas first zone (Fig 3 of Shinriki, note the inclusion of valves 67A-D and nitrogen supply, note the claim does not require delivery at the same time and also note the inlets 303a-b of Yanai which can provide separate flow to each zone).
Regarding claim 13, wherein the first reactant gas inlet for the first reactant gas second zone is configured to supply the first reactant gas at a concentration substantially equal to that of the first reactant gas supplied to the first reactant gas first zone (Fig 3 of Shinriki note valves 67A-D and the source lines 70A-C and 82 are split and also note the inlets 303a-b of Yanai which can provide separate flow to each zone).
Regarding claim 26, Shinriki teaches a gas injector block for supplying one or more reactant gases into a chemical vapor deposition reactor (Fig 1) comprising: a plurality of first reactant gas distribution channels (54 Fig 3) between one or more first reactant gas inlets (72, 76 Fig 3) and a plurality of first reactant gas distribution outlets (54A-B Fig 3) to deliver a first reactant gas into the reactor (Fig 1); and a plurality of second reactant gas distribution channels (52 Fig 3) between one or more second reactant gas inlets (60, 64 Fig 3) and a plurality of second reactant gas distribution outlets (52A-B) to deliver a second reactant gas into the reactor (Fig 1), wherein the plurality of second reactant gas distribution outlets are partitioned into at least a second reactant gas first zone (52A Fig 3) and a second reactant gas second zone (52B Fig 3), the second reactant gas second zone at least partially surrounding the second reactant gas first zone (Fig 3 and Fig 2). Shinriki further demonstrates the first reactant gas distribution outlets (54A-B Fig 2) are equally spaced (Fig 2). Shinriki fails to teach the wafer support may be rotated. Shinriki fails to teach the first reactant gas distribution channels are configured as linear channels and fails to teach the arrangement of the first reactant gas distribution outlets in a cross-sectional view that is perpendicular to the direction along which the first gas distribution channels extend is asymmetrical about a central vertical axis of the injector block. Regarding the wafer support being rotated, in the same field of endeavor of a deposition apparatus (abstract), Jiang teaches the carrier can rotate [0018]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the apparatus of Shinriki to include the carrier may rotated because Jiang demonstrates this movement capability is desirable for deposition apparatuses and the movement allows for improved process uniformity and flexibility of the apparatus.  Regarding the first reactant gas distribution channels are configured as linear channels, Shinriki teaches circular and annular channels (col 7, ln 9-15) but demonstrates that the outlets (54A-B Fig 2) are arranged in a pattern that includes lines of the openings (Fig 2). Jiang teaches that a plurality of openings of different sizes arranged in lines (Fig 5) can be supplied by linear channels [0091] (Fig 5). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shinriki to include a change of shape of the first reactant channels (58A-B Fig 3) to be linear channels because Jiang demonstrates this as a functional alternative for the distribution of the gas to multiple openings. Note that in this combination because the outlets are circular, they extend lengthwise along at least a portion of the first reactant gas distribution channels. Regarding the asymmetry of the openings, in the same field of endeavor of a deposition apparatus (abstract), Wiltse teaches that an asymmetric arrangement of the holes relative to a central vertical axis achieves uniform deposition [0003] and [0052]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shinriki to include an asymmetric arrangement of the holes to improve the uniformity of the deposition as taught by Wiltse. This asymmetric arrangement of the holes of the combination results in an arrangement of the first reactant gas distribution outlets in a cross-sectional view that is perpendicular to the direction along which the first gas distribution channels extend is asymmetrical about a central vertical axis of the injector block. Shinriki and the combination as applied fails to teach the first reactant gas flow path as claimed. In the same field of endeavor of gas supply to a deposition apparatus (abstract), Kuah teaches that between the inlets (302 and 304 Fig 2), there is a flow path (306 Fig 2-7) in  proximity to a perimeter of the injector block (Fig 2-7) and configured to supply gas to the gas distribution outlets [0037-0038] (Fig 2-4). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shinriki to include the flow path because Kuah teaches it increases flow uniformity [0037-0038]. Regarding the combination of Shinriki in view of Jiang to include linear channels rather than annular and circular zones for the gas distribution channels, Kuah also demonstrates the annular supply flow path is able to be used to supply gas to channels (Fig 7, see 406 and channels 416). Kuah fails to explicitly teach the annular space is divided into two arcuate channels. Initially it is noted that this division may represent a choice of two segments of the channel of Kuah and the zones may be defined by the choice of the two segments. Additionally, in the same field of endeavor of gas supply to a processing apparatus (abstract), Yanai taches the annular gas flow path (302a-b Fig 3) with two inlets (303a,b) which is structurally analogous to the flow path of Kuah, is physically divided into two arcuate sections by dividers (301a, 301b Fig 3) to allow for equalizing the pressure and uniformity within the zones [0039-0040]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Shinriki and Shinriki in view of Jiang, Wiltse and Kuah to include an arcuately divided flow path for the two zones because Yanai teaches this allows for equalized pressure and flow conductance [0039-0040].
Regarding claim 27, the one or more second reactant gas inlets includes a second reactant gas inlet for the second reactant gas second zone that is configured to supply the second reactant gas at a concentration different from that of the second reactant gas supplied to the second reactant gas first zone (Fig 3, note the inclusion of valves 67A-D and nitrogen supply, note the claim does not require delivery at the same time).
Regarding claim 28, one or more second reactant gas inlets includes a second reactant gas inlet for the second reactant gas second zone that is configured to supply the second reactant gas at a concentration substantially equal to that of the second reactant gas supplied to the second reactant gas first zone (Fig 3 note valves 67A-D and the source lines 70A-C and 82 are split).
Regarding claim 29, the second reactant gas second zone encircles the second reactant gas first zone (52B surrounds 52A, Fig 2-3).
Regarding claim 30, the second reactant gas distribution outlets of the second reactant gas first zone are alternately interspersed with the first reactant gas distribution outlets (Fig 3, note 52A-B and 54A-B are interspersed).
Regarding claim 32, the combination as applied to claim 26 and in particular Yanai as applied in the combination teaches two dividers separating the gas flow path into the first and second arcuate channels (Fig 3 of Yanai see 301a-b and [0040]).
Regarding claim 33, the first reactant gas first zone has a larger number of first reactant gas distribution outlets than the first reactant gas second zone (see Fig 3, 54B has more outlets than 54A also note that in the combination this includes an adjustment of the size of the arcuate feed zones which represents a mere optimization of the zone sizes and rearrangement of the positions of the plates 301a-b of Yanai).
Regarding claim 34 and 35, flow rates of the first reactant gas first zone and the first reactant gas second zone are substantially equal in the combination (Fig 3 of Shinriki and Kuah and Yanai as cited above). Regarding the flow rates being different, note this is directed to the intended operation and the apparatus is capable of operating with the claimed relative rates, also note the valves allow for rate control and the combination includes a physical divider and separate flow to each of the zones.
Regarding claim 36, the first reactant gas first zone and the first reactant gas second zone include separate first reactant gas inlets (see inlets 72 and 76 Fig 3 of Shinriki and 303a-b of Yanai).
Regarding claim 37, the first reactant gas inlet for the first reactant gas second zone is configured to supply the first reactant gas at a concentration different from that of first reactant gas supplied to the first reactant gas first zone (Fig 3 of Shinriki, note the inclusion of valves 67A-D and nitrogen supply, note the claim does not require delivery at the same time and also note the inlets 303a-b of Yanai which can provide separate flow to each zone).
Regarding claim 38, wherein the first reactant gas inlet for the first reactant gas second zone is configured to supply the first reactant gas at a concentration substantially equal to that of the first reactant gas supplied to the first reactant gas first zone (Fig 3 of Shinriki note valves 67A-D and the source lines 70A-C and 82 are split and also note the inlets 303a-b of Yanai which can provide separate flow to each zone).
Response to Arguments
Applicant's arguments filed 09/08/2022, hereinafter reply, have been fully considered but they are not persuasive. Applicant argues that Shinriki and the combination as applied does not teach the amendment regarding the gas flow path having arcuate channels (reply p12-13). This is moot in view of the combination of Shinriki in view of Jiang, Wiltse, Kuah, and Yanai as now applied to the amended claims because Kuah and Yanai teach the arcuate channels. Therefore, the arguments (reply p12-13) that this amendment is non-obvious are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0341433 teaches annular or arcuate feed of gas supply channels (Fig 6-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716